Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on June 21, 2021 has been entered. Claims 31-45 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Kerkhof et al. [US 20110102753 A1, hereafter Van De Kerkhof] in view of Amako et al. [US 20030052102 A1, hereafter Amako].
As per Claims 31, 32 and 43-45, Van De Kerkhof teaches an illumination source apparatus, suitable for use in a metrology apparatus for the characterization of a structure on a substrate (See fig. 4 and 5, Para 41) the illumination source apparatus comprising: 
a pump radiation source 2 operable to emit a beam of pump radiation (See fig. 4). 
Van De Kerkhof does not explicitly teach transformation optics configured to transform a transverse spatial profile of the beam of pump radiation to produce a transformed beam such that relative to a center axis of the transformed beam, a central region of the transformed beam has substantially zero intensity and an outer region that is radially outwards from the center axis of the transformed beam has a non-zero intensity, wherein the transformed beam is arranged to excite a medium so as to generate a generated radiation, wherein the transformation optics comprise a negative element.
 	Amako teaches the optical system composed of the two groups may be composed of a first group and a second group, the diffractive surface of the first group may have negative power, the refraction lens of the first group may have positive power, the refraction lens of the second group may have negative power, and the diffractive surface of the second group may have positive power (Para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality. 
As per Claim 33, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 32.
Amako further disclosed wherein the positive element and the negative element have substantially the same apex angle, т, or the same divergence angle, β (See fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality
As per Claim 34, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 32.
Amako further disclosed wherein the positive element precedes the negative element or the negative element precedes the positive element relative to propagation direction of the beam of pump radiation (Para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality.
As per Claim 35, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 31.
Van De Kerkhof further disclosed wherein transformation optics comprises one of a reflective element, a refractive element and a diffractive element (Para 21).
As per Claim 36, Van De Kerkhof in view of Amako teaches the illumination source apparatus claim 31.
Amako further disclosed further comprising a focussing element positioned between the transformation optics and the medium, the focussing element 12 configured to focus the transformed beam into the medium, and wherein, optionally, the focussing element is a lens (See fig. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality
As per Claim 37, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 36.
Amako further disclosed wherein the focal plane of the focussing element is positioned substantially in the medium (Para 109).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality
As per Claims 38 and 39, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 31.
Van De Kerkhof further teaches a blocking element 13 positioned after the medium, the blocking element configured to suppress residual transformed beam remaining after generation of the generated radiation, whilst substantially transmitting the generated radiation (Para 41).
As per Claim 40, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 31.
Amako further disclosed wherein the transformed beam is a collimated annular beam having an annulus radius RI and a ring width R2, wherein:where y is deflection angle and wo is waist size of the beam of pump radiation (See fig. 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical elements as claimed in order to measurement quality
As per Claim 41, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 31.
Van De Kerkhof further teaches wherein the transformation optics further comprise an input aperture located on the centre axis of the beam of pump radiation (Para 41).
As per Claim 42, Van De Kerkhof in view of Amako teaches the illumination source apparatus of claim 41.
Van De Kerkhof further teaches wherein the input aperture is positioned with respect to the direction of propagation of the beam of pump radiation (Para 41).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach other prior art apparatus/method of “illumination system can include a light distribution device that can generate a two-dimensional intensity distribution in a first illumination plane. A first raster array of optical raster elements can generates a raster array of secondary light sources. A device with an additional optical effect can be disposed spatially adjacent to the two raster arrays. The device can be configured as an illumination angle variation device. The device can influence the intensity and/or the phase and/or the beam direction of the illumination light”, that may anticipate or obviate the claims of the applicant's invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882